Judgments affirmed, without costs of these appeals to any party. All concur. (Appeal by each plaintiff from a separate judgment of Monroe County Court dismissing the respective complaints as to defendant American Mutual Liability Insurance Co. at close of plaintiffs’ *1016ease; also appeal by defendant Nationwide Mutual Insurance Co. from each of two judgments of the same court for plaintiffs, in an action by a judgment creditor under an automobile liability policy.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.